Because he failed to follow the avenue of direct appeal, the petitioner seeks a writ of certiorari from this court. However, before we can address the issue of the writ, certain questions of fact must be established. Because this court cannot take testimony in a proceeding of this nature, the case is remanded to the Superior Court for an evidentiary hearing. See Lonardo v. Langlois, 98 R.I. 493, 205 A.2d 19 (1964).
After a hearing and fact findings, the Superior Court shall return the record to this court.